The Attorney                 General            of Texas
JIM MAllOX                                        Demmber 21.       1984
Attomoy Qolle7al


                         -r&lo      Ifike Driacoll                          Opinion    No. ~~-260
                         lIarria County Attormy
                         1001 ?reetm,     Suits 634                          Rer Availability       of inforutioa
                         sourt00,     Texas       77~302                    froo mental health      recordr

                         Deer   lb.   Driacoll:

                                You have requcated our opinioo regarding                   the availability  to the
                         public   of inartrumaatr filed in l mentally  ill                 docket in the office  of
                         thm county    clerk.

4824Abula*va..sunela          The Opy        Recorda         Act.     article     6252-17a,      eection     3(a)(l).
uR8e,m.7mb27s2           V.TX.8. .’ provider   that:
*1-
                                             (a) All informetion    collected,    assembled.    or
ml Tun. Ml@ 70s                         rintained   by governmental    bodice purauant     to lav
l4Wslm. TX. ms2.2r11                   .or ordinance or in connection'vith      the traneactiom
71-                                     of offic:M     buoineea  ia public     informetion    ind
                                        available   to the public     during   normnl buoineaa
                                        hoorm of my governmental     body, uith the follarfnl
ass Dloadww. aella 2l2
~vwoclc DL miws                         acnptionr   only:
2w7474222
                                           (1) information           deemed confidential  by lav,
                                       either    Corutitutional,        etatutory,  or by judictil
UON.lUllh.(uu~
MIAsen,TX. 7sml.le4w
                                       decision.    : . .
Slm22447
                         Art&lee      5547-11     end 5547-12,      V.T.C.S.,   provide:

                                           All    qplicationa,  petition.,    certifiutea.       and
                                       lll~her'papera      permitted    or required    to be filed
                                       in the county court by thir code &all               be filed
                                       uith’thi    county clerk     of the proper county who
                                       lball fil,e the ~mameand ladorae .oo each paper the
                                       dete filtid   and the~docket    number and hir offichl
                                       rQputur4.

                                             Each emd> every    atatemeot  of          factm.    together
                                       with r~et: and every other writing               which dieeloaee
                                       intiuto    d.etaila  of the personal           and privite,    life
                                       of the llxueed or the patient        or          vhich diecloaea
                                       intiute    detaila    of the pereooal           life   of any and




                                                                 p. 1158
Honorable    Mike Drlscoll       - Page 2       (JM-260)




             all membera of the family of the accused or the
             patient,    in a mentally ill docket in the office              of
             the county clerk are hereby declared               to be public
             records    of a private         nature which may be used,
             inepected.      or copied- only by a written             order of
             the county       judge,    r-probate     judge,     a court     of
             domestic     relations     j;dge,    or a district       judge of
             the county in which &e docket la located,                   and no
             such order ehall isac;;! until         the issulng      judge has
             determined       fnformall,y     to his    satiafactioo       that
             aaid use. inepection,          or copying is juetified         and
             in the public intererlt:.          (Emphaaia added).

       Section     3(a)(l)        excepts :Irom disclosure         under the Open Record8
Act all informetioo            made confi,dential       by law.      Article   5547-12 makes
confidential      certain        records filed     in connection      with any proceedings
under the Mental Health Code.                  The cltatemeot of facts         io every such
proceeding      is clearly          excepted    from dieclosure.          Other material      ia
excepted     only if it “disclosejs            intimate    details     of the personal       and
private    life    of the accused” or of a member of his family.                        10 our
opioion.     the county clerk.           in consultation       with the county attorney,
muat make the              initial      detJ!l-mination     as    to whether       particular      ..
informetioo      satisfies        these cr:iteria.
                                                                                                   (
      The test      imposed by arti’::le    5547-12 is similar     to that used by
tbe Texas Supreme Court in detwmininn             whether Information     is exceoted
from disclosure         by e co-n      Iav. r<ght of privacy.         10 Indu&isl
Foundation’of      the South v. Tems Industrial         Accident Board, 540 S.W.Zd
668, 603 (Tex. 1976), the cori:t said that material                ia protected      by
c-n      law privacy        if it coot,tios    “highly   intimate  or -embarrassing
facto” whose disclosure         would be “highly objectionable       to a person of
ordinary    seoslbilitles.”        Lo Open Recorda Decision        No. 262 (1980).
thie office      said that medical       ioformetloo    ordinarily   satisfiee    this
teat if it relates        to

              a ‘drug overdose,’        ‘.acute alcohol       intoxication.’
              ‘obstetrical/gyoecol~~gical’        illness.      ‘convulsions/
              sciruree.’     or ‘emotional/mental       distress.’

Furthermore.    loy ioformation          “‘created or maiotaioed”   by a physician
under section    5.08 o,f article         4495b. V.T.C.S.,  or by e “professional”
as defined    lo article  5561h.         V.T.C.S.,  may not be released   except aa
iodicated   in those etatutee.

         Thlo standard vi11 providsr some guidelines        for the county clerk’n
‘decieioo     lo    determining    uhct:her    to withhold      ioformation    in   a
particular      iostaoce.     We note,   however,   the likelihood     that much or
 all material      relating   to a pewon Buffering      from mental or emotional
 illoese     may be excepted       uncle:r this   standard.      If   the clerk   is



                                                           3


                                         ‘2. 1159
Honorable   hike Driecoll          - Psgc! 3         (JM-260)




uncertaio   about whether particular        information    "discloses intimate
detail0   of the peraonal     and private     life  of the accused,u   or of a
member of his family,     the material    in question   should be submitted   to
this office   as a request uodel: the Open Records Act.

                                        ii’]        M I4 A R Y

                    Acounty      clerk     may disclose      to the public
             ioformation       filed    :ln connection     with a mentally
             ill    docket     only    if    such   loformatioo   does not
             "disclose      intimate      bdetaila    of the personal    and
             private    life     of thl? accused,"       or of a member of
             his family,      pursuan:     to article    5547-12. V.T.C.S.




                                                            J~I Fl UATTOX
                                                            Attorney Genera1 of Texas

TOM GREEN
First   Assistant       Attorney    General

DAVID R. RICBARDS
Executive Assistant Attorney             'General

RICE GILPIN
Chairman, Opinion         Conauittee

Prepared    by Rick Gilpin
Assiataot    Attorney General

APPROVED:
OPINIONCOPBIITTEE

.Rick Cilpio.   Chairman
Jon Bible
Co110 Carl
Susan Gerrieoo
'Tony Guillory
Jim Noellioger
Jennifer    Riggs
Nancy Sutton




                                               0.    1160